Citation Nr: 1815444	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II with erectile dysfunction and microalbuminuria.

2.   Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.   Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had also appealed the January 2012 rating decision's denial of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  An October 2017 rating decision awarded service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Hence, those matters are not before the Board.  

The Veteran's claim has previously been characterized as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In this case, the evidence of record shows diagnoses of other psychiatric disabilities, including depressive disorder, not otherwise specified.  Therefore, the issue has been recharacterized (as stated on the cover page) to encompass all of the Veteran's psychiatric diagnoses.

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.   The Veteran's diabetes mellitus type II with erectile dysfunction and microalbuminuria requires insulin and/or hypoglycemic agents and a restricted diet; regulation of activities has not been demonstrated.  

2.   The Veteran's hypertension did not manifest during active service or within one year of service; it is not otherwise related to his military service, nor was it caused or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.   The criteria for establishing entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and microalbuminuria have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.   The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.   Legal Criteria and Analysis

A.   Initial Rating for Diabetes Mellitus Type II

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In the January 2012 rating decision on appeal, the Veteran's evaluation for diabetes mellitus under Diagnostic Code 7913 was raised from 10 to 20 percent.  The Veteran contends that he is entitled to a higher evaluation for his diabetes mellitus.  However, the preponderance of the evidence of record is against a finding that a rating in excess of 20 percent is warranted at any time during the appeal period.

Diabetes mellitus warrants a 20 percent evaluation when it requires insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total evaluation of 100 percent is warranted when diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, avoidance of strenuous occupational and recreational activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Note (1) provides that noncompensable complications are considered part of the diabetic process, while compensable complications are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id.  

The Veteran was afforded a VA examination for diabetes mellitus in December 2011.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus type II in 2007, that he had no episodes of ketoacidosis requiring hospitalization in the prior 12 months.  The examiner did not answer the question as to whether the Veteran had one or more episodes of hypoglycemia requiring hospitalization in the previous 12 months.  The examiner found no complications other than erectile dysfunction.  The examiner reported that the Veteran was treated with one or more oral hypoglycemic agent(s) and that he was prescribed more than one injection of insulin per day.  The Veteran said that he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions twice a month.

VA treatment records during the appeal period show that the Veteran received treatment for diabetes.  During such treatment he was given glucose test strips, lancets, insulin, and metformin hydrochloride, an oral hypoglycemic.  The Veteran was also given dietary restrictions.  The records do not indicate any restrictions of his activity; rather they reflect the Veteran was encouraged to continue with physical activity.  See, e.g., January 2015 and July 2017 VA Nutrition Assessments.  VA treatment records do not describe any incidents of ketoacidosis or hypoglycemia, despite the Veteran's reports to the contrary on December 2011 VA examination.  Notably, records of VA Nutrition Assessments, including in December 2011 and July 2017, specifically note that the Veteran reported he did not have recurrent hypoglycemia.

The Veteran was given a second VA examination for diabetes mellitus in February 2017.  The examiner reported that the Veteran used a prescribed oral hypoglycemic agent and insulin and that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran said that he visited his diabetic care provider less than twice a month for episodes of ketoacidosis and hypoglycemia.  The Veteran had not been hospitalized for ketoacidosis or hypoglycemia in the prior 12 months.  The Veteran reported weekly hypoglycemic reactions which he treated at home by eating food, ending the reactions.  He also reported that his blood sugar was under control most of the time, but he indicated that he did not strictly follow a diabetic diet.

The preponderance of the evidence is against a finding that the Veteran is entitled to an evaluation in excess of 20 percent for diabetes mellitus.  As noted above, a higher evaluation of 40 percent for diabetes mellitus is warranted when the Veteran requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the present case, there is no medical evidence to suggest that the Veteran required regulation of activities to treat his diabetes mellitus at any time, nor has the Veteran alleged that he requires regulation of activities.  As noted above, VA treatment records indicate that the Veteran was encouraged to engage in physical activity where possible.  The Veteran's December 2011 statement on examination that he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions twice a month is given little probative weight, because the Veteran's VA treatment records show no evidence of any episodes of ketoacidosis or hypoglycemia, and December 2011 and July 2017 VA Nutrition Assessments specifically state that the Veteran did not have recurrent hypoglycemia.  The Veteran has not indicated that he seeks private treatment for diabetes.  Notably, even if the Veteran did visit his diabetic care provider for episodes of ketoacidosis or hypoglycemia, the Veteran does not require regulation of activity.  The criteria under Diagnostic Code 7913 are successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The Board notes that the evidence demonstrates that the Veteran has erectile dysfunction, microalbuminuria, and neuropathy of the bilateral upper and lower extremities due to his service-connected diabetes mellitus.  As noted in the Introduction, service connection has been awarded for neuropathy of the bilateral upper and lower extremities.  Erectile dysfunction and microalbuminuria have been determined to be noncompensable complications of diabetes and are service-connected as part of the diabetic process.  The Board has considered whether a separate compensable rating for erectile dysfunction or microalbuminuria is warranted.  38 C.F.R. § 4.119, DC 7913, Note (1).  However, regarding erectile dysfunction, the evidence, including December 2011 and February 2017 VA examination reports, does not demonstrate both loss of erectile power and deformity of the penis.  38 C.F.R. §§ 4.31, 4.115(b).  As such a separate compensable rating for erectile dysfunction is not warranted.  

Regarding microalbuminuria, under the criteria for Renal Dysfunction, a noncompensable disability rating is warranted for albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  A 30 percent rating is warranted in cases of albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted in cases of constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted if the Veteran has persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A rating of 100 percent is warranted when the Veteran requires regular dialysis, or is precluded from more than sedentary activity by one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially the cardiovascular.

The evidence of record, including the February 2017 VA examination report, reflects that the Veteran does not require regular dialysis and has no heart disease or hypertension due to renal dysfunction or caused by any kidney condition.  The February 2017 examiner reported that the Veteran had never had kidney, ureteral, or bladder calculi (urolithiasis), no history of recurrent symptomatic urinary tract or kidney infection, no kidney transplant or removal, no benign or malignant neoplasm or metastases related to the kidneys, and no other pertinent physical findings related to the kidneys.  The Veteran's January 2017 urinalysis showed creatinine, EGFR, hyaline casts, granular casts, RBCs/HPF, and proteinuria at normal levels (creatinine at 0.9 mg).  For these reasons, the Board finds that renal dysfunction has been manifested by albumin and casts with history of acute nephritis (the criteria for a noncompensable rating).  Therefore, a preponderance of the evidence is against a finding that the Veteran's microalbuminuria warrants a separate compensable rating.

As the medical and lay evidence show that Veteran's diabetes mellitus has not required regulation of activities, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.   Entitlement to Service Connection for Hypertension 

The Veteran seeks service connection for his hypertension, either directly, presumptively under 38 C.F.R. 3.307, by continuity of symptomatology, or as secondary to his service-connected diabetes mellitus.

As an initial matter, the Board notes that the record reflects the Veteran served in the Republic of Vietnam during the Vietnam Era and that the Veteran is service-connected for diabetes mellitus due to exposure to herbicide agents.  Therefore, it is noted that he was exposed to herbicide agents.  However, as hypertension is not a disease that VA recognizes as related to exposure to herbicide agents, presumptive service connection for hypertension as a result of herbicide agent exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran has not otherwise alleged or provided evidence indicating that his hypertension is related to his exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
Direct service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

VA treatment records show diagnosis and treatment for hypertension during the appeal period.  However, there is no record of hypertension during service, or an injury or event in service that would lead to hypertension.  The Veteran's Medical Examination of April 1971 shows a blood pressure of 120 systolic, 70 diastolic.

In the absence of an in-service injury or a causal relationship to the Veteran's service, direct service connection cannot be awarded.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For chronic diseases listed in 38 C.F.R. 3.309(a), the disease is presumed to have been incurred in service where a veteran served ninety days or more of active service and the disease became manifest to a degree of 10 percent or more within one year after the date of separation from such service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As hypertension is not shown by medical evidence to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Therefore, service connection for hypertension on a presumptive basis is not warranted.   

Service connection for the chronic diseases identified in 38 C.F.R. §§ 3.309(a) may also be established by showing a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

As explained above, the evidence does not sufficiently identify a disease entity or establish chronicity in service and does not show any diagnosis of hypertension or signs of abnormal blood pressure; thus, it is not necessary to further address continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

Secondary service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was examined by the VA for diabetes mellitus in December 2011.  The examination report asks examiners to indicate whether diabetes caused or aggravated certain listed conditions, including hypertension.  The examiner did not indicate by marking in the boxes on the report that diabetes caused or aggravated hypertension.  The Board acknowledges that on the December 2011 VA examination report, hypertension is circled in pen under the question as to whether it is at least as likely as not that diabetes aggravated any of the listed conditions.  However, this notation does not appear to have been made by the examiner, as the examination report indicates that if a condition is checked, the examination questionnaire for that condition must be completed.  The December 2011 VA examiner did not complete a hypertension questionnaire; however, he did complete a questionnaire for erectile dysfunction, as he indicated that was a complication of diabetes.  Additionally, there are other pen checkmarks and circlings on the examination report that also do not appear to have been made by the examiner.   Therefore, the Board places little weight of probative value on this notation which could potentially be interpreted to indicate that diabetes aggravated hypertension, as it appears not to have been made by the examiner. 
The Veteran was afforded another VA examination for diabetes mellitus in February 2017.  The examiner reported that the diabetes mellitus had caused erectile dysfunction, diabetic peripheral neuropathy, and diabetic nephropathy or renal dysfunction, but found that there were no other complications, conditions, signs, symptoms, or scars related to the Veteran's diabetes mellitus.

The Board finds that the conclusions reached by the December 2011 and February 2017 VA examiners that hypertension was not caused or aggravated by service-connected diabetes hold substantial probative value.  These opinions are based on thorough reviews of the Veteran's claims file and in-person examinations of the Veteran.  There is no evidence in the record indicating that the Veteran's hypertension was caused or aggravated by any service-connected disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

An evaluation in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction and microalbuminuria is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.





REMAND

The Veteran's representative argued in a January 2018 Informal Hearing Presentation that the Veteran has not been provided with an adequate VA examination for PTSD.  In a December 2011 VA examination, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder under DSM-IV other than alcohol dependence.  The examiner opined that the Veteran's psychiatric symptoms started on account of his alcohol abuse.  The Veteran's representative argued that the opinion was inadequate as it did not consider whether the Veteran's alcohol abuse was actually self-medication for symptoms of a psychiatric disorder.  

VA treatment records, including one in December 2011, reflect the Veteran has been provided with diagnoses of depressive disorder, not otherwise specified and alcohol abuse, in remission.  Therefore, it appears that the Veteran may not have been abusing alcohol at the time he presented for the December 2011 VA examination.  As such, it is unclear whether this was considered by the VA examiner in determining the diagnosis of any psychiatric disorder. 

The Board finds that a new VA examination is needed on remand.  Furthermore, 38 C.F.R. § 4.125(a) states that a diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015).  The final rulemaking states that "[t]he Secretary does not intend for the provisions of th[e] final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  The Veteran's appeal was certified to the Board on November 20, 2017.  As such, the examination obtained on remand must address whether the Veteran has a psychiatric disorder under DSM-5 criteria.  

The Board notes that the Veteran's representative indicated in the January 2018 brief that he was unable to find the VA examination report for PTSD.  Thus, the Board notes that the report is of record and has been included as part of VA treatment records associated with the file on December 19, 2011. 

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, VA treatment records from October 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.   After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include depressive disorder.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

The examiner should provide opinions on the following:

(A) Identify all current psychiatric disorders under DSM-5 criteria.

(B) If PTSD is diagnosed, then opine as whether it is at least as likely than not (a 50 percent or greater probability) that PTSD is related or attributable to any incident of the Veteran's military service, to include any stressors involving the fear of in-service hostile military or terrorist activity.

(C) For any psychiatric diagnosis other than PTSD, including depressive disorder, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis is related or attributable to any incident of the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.   After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


